Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art (e.g. US 2018/0081669to Becker et al., US 2014/0227976 to Callaghan et al.) discloses or suggests:
receive at the software update monitor, from a software update component (Becker par. [0041] “the package can be set form the proxy/broker 106 to the control unit 112”), a software update that has been sent from an update server to the software update component (Becker par. [0037] “the information package … can be transmitted from server/distribution authority device 102 to the proxy/broker device 106”) and processed by the software update component (Callaghan e.g. par. [0016] “uncompress the update payload if the update payload is compressed”), the software update component having a first communication channel to the software update monitor over which the software update was sent (Becker par. [0040] “the package can be set form the proxy/broker 106 to the control unit 112”); 
then write the software update into a target memory location of a control unit (par. [0040] “the control unit 112 can forward to the device 114”);
determine a first verification code based on the received software update (Becker par. [0042] “the digital signature of the information package can be validated against the value in proxy/broker or UICC 110”); 
receive, from the update server, a second verification code associated with the software update (Becker par. [0039] “validated against the value in the FOTA partition on the UICC 110”), the update server having a second communication channel to the 
determine if the first and second verification codes match (Becker par. [0042] “the digital signature … can be validated”); and 
effect the software update previously written into the target memory location of the control unit if the first and second verification codes match (Becker par. [0048] loads and installs this firmware update”).

The closest prior art does not fairly disclose or suggest:
receive at the software update monitor, from a software update component, a software update that has been sent from an update server to the software update component and processed by the software update component, the software update component having a first communication channel to the software update monitor over which the software update was sent; 
at the software update monitor, determine a first verification code based on the received software update; 
receive at the software update monitor, from the update server, a second verification code associated with the software update, the update server having a second communication channel to the software update monitor over which the second verification code was sent; 
determine if the first and second verification codes match.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199